Case 2:16-cv-00237-JAK-GJS Document 161 Filed 05/11/20 Page 1 of 2 Page ID #:1934



   1
   2
                                                                       5/11/2020
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   Charmaine Chua, et al.
  12                          Plaintiff,     Case No. 2:16-cv-00237 JAK (GJSx)
  13   v.                                     JUDGMENT (DKT. 160)
  14   City of Los Angeles, et al.,
  15
                              Defendants.     JS-6: Case Terminated/Closed
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:16-cv-00237-JAK-GJS Document 161 Filed 05/11/20 Page 2 of 2 Page ID #:1935



   1         Final approval of the class-action settlement in this action was granted.
   2
       Judgment is entered in favor of Plaintiffs in the amount of $750,000. The elements
   3
   4   of this amount are as follows and payments shall be made as set out here:

   5
                           Item                              Amount
   6
   7                 Expert Costs                                 $20,210.00
                     Mediation Costs                               $5,500.00
   8
                     Settlement Administration                      $4121.49
   9                 Costs
  10                 Class Representative Awards                  $15,000.00
                     Award to Kyle Todd                            $5,000.00
  11                 (putative class representative
  12                 for uncertified sub-class)
                     Attorney’s Fees                             $476,801.93
  13                 Litigation Costs                              $7488.07
  14                 Settlement Fund for                         $215,878.51
                     Distribution to Class
  15                 Members
  16                 Total                                       $750,000.00
  17
  18   IT IS SO ORDERED:

  19
       Dated: May 11, 2020             _________________________________
  20                                        John A. Kronstadt
                                            United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2
